DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 01/04/2021.  

Claim Objections

Claims 4-5, 11-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if they overcome the Double Patenting rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.

A.       Applicant's argument with respect to claim(s) 1 regarding designate one of a plurality of endpoint virtual network identifiers (EPVNIDs) for each endpoint device in a network, wherein each EPVNID is configured to be shared by one or more endpoint devices. The Examiner respectfully disagree, Castro teach the node identifier for each node may also be unique, which means that each node identifier is different from every other node identifier in the network (See para. 42-45); for further clarification Castro teach, the routing data store on each node may include any other information appropriate to the routing between nodes in the network. For example, the routing data store may include information indicating a path identifier, a specific node responsible for setting up the path between the two destination end-points, (See para. 66 and Fig. 5). Examiner notes that the claimed subject matter is not indicating that the every end point on the network is having the same identifier to identify themselves, it is only stating that every end point have a designated identifier of the plurality of identifiers and furthermore that each identifier for the end points is being configured to be shared by one or more end point devices. Castro’s routing data store on every node and end point of the network maintains a record each identifier associated to the other nodes and paths in the network topology and the routing data store may associate the identifier of an endpoint node in a path through the network topology with the path segment identifier which is included in the path with one path segment endpoint being the node that hosts the routing data store (para. 63). The examiner also respectfully disagrees since, in fact the Applicant defines that the EPVNIDs can be differents and unique “With reference to FIG. 7, this service chain 700, a VM 702 (within EPVNID 10) on a client host 704 sends a query to reach a database (DB) 716 on a server 718 within EPVNID 11.” (applicant’s specification para. 76). Therefore giving broadest reasonable interpretation (see MPEP 2111) to the claim language to one of ordinary skill in the art at the time of the invention would clearly understand Castro to teach that each EPVNID 
The rejection of the claims is maintained as follows, see previous Detailed Office Action mailed on 10/22/2020.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of the application 14/312522 now an issued patent No. 9602308. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims merely broaden the claim limitations of the patented case by omitting certain claim limitations.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding claim 1, of the application 14/312522 now an issued patent No. 9602308 teach, an apparatus comprising a processor and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to cause the processor to:
 Limitations of Claim 1 of the Instant Application.
Limitations of Claim 1 of the application 14/312522 now an issued patent. 
designate one of a plurality of endpoint virtual network identifiers (EPVNIDs) for each endpoint device in a network, wherein each EPVNID is configured to be shared by one or more endpoint devices; 
designate a common waypoint virtual network identifier (WPVNID) for all transparent waypoint devices in the network which perform a same function; 
designate a unique WPVNID for each routed waypoint device in the network; 
designate a common virtual network identifier (VNID) for all virtual switches in a single virtual network, 
wherein a different VNID is designated for each virtual network; and 
create a service chain table comprising each VNID, WPVNID, and EPVNID designated in the network individually correlated with at least a pair of VNIDs: a source VNID and a destination VNID, based on one or more policies affecting application of services to packets in the network.
designate one of a plurality of endpoint virtual network identifiers (EIPVNIDs) for each endpoint device in a network, wherein each EPVNID is configured to be shared by one or more endpoint devices; 
designate a common waypoint virtual network identifier (WPVNI D) for all transparent waypoint devices in the network which perform a same function; 
designate a unique WPVNID for each routed waypoint device in the network 
designate a common virtual network identifier (VNID) for all virtual switches in a single virtual network, 
wherein a different VN ID is designated for each virtual network; and 
create a service chain table comprising each VNID, WPVNID, and EPVNID designated in the network individually correlated with at least a pair of VNIDs: a source ID and a destination VNID, based on one or more policies affecting application of services to packets in the network; and
send a next hop and a next routed hop that indicates a route to at least one service appliance in accordance with the one or more policies in response to a query to determine a service chain for one or more packets.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (U.S. Pub. 20060039371) in view of Oguchi et al. (U.S. Pub. 20120246282) as set forth in the previous Office Action.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

	/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471